DETAILED ACTION

This is the initial Office action based on the application filed on October 28, 2021. Claims 1-23 are currently pending and have been considered below.


Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive. 

As to arguments towards the 35 USC 101 rejection of Claims 1-11 for not having hardware, the rejection is withdrawn.


As to arguments towards the 35 USC 101 rejection of Claims 1-23 for reciting an abstract idea, the rejection is maintained.
The addition of generic computer hardware does not overcome the 35 USC 101 rejection. Nor does the addition of generic computer hardware integrate the claim into a practical application because if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

As to arguments towards the 35 USC 103 rejection, the Examiner will reply to each argued limitation in the order the arguments were presented.
Before addressing each individual argument, the Examiner would like to point out that many of the arguments for Claims 1-2 and 7 are directed to a claimed data structure. However, the claimed data structure does not provide functionality of its components. Many of the elements of the data structure are intended use or non-functional descriptive material.

For limitation “an AutoSys TM jobs table comprising: jobs information; jobs attribute values; and Sequel (SQL) content to be run in AutoSys TM” see Suri at least in Figure 1 that discloses a jobs table such as a jobs management file that contains job information and attribute values. As for a table that includes SQL content, see at least Barsness at Figure 7 and paragraph [0042]. The motivation for combining Suri and Barsness is found towards the end of rejection for Claim 1. Furthermore, combining a field such as an SQL job statement into a table that lists jobs with their attributes would have been obvious for one of ordinary skill in the art before the effective date to modify. One would have been motivated to do so in order to keep track of past processes.

For limitation “said AutoSys TM jobs table for providing, based on the jobs information, the jobs attribute values and the SQL content, parameters to create a job, update a job and/or delete a job” it is reasonable to read the claims as a table that has the capability to do certain things such as providing values and parameters. The claim does not specify that a particular action is executed. Furthermore, Suri discloses at least a jobs table as in Figure 1 and objects in the table may be updated. As to having SQL content, see above discussion describing SQL content in at least Barsness at Figure 7 and paragraph [0042] as well as the motivation.

For limitation “an AutoSys TM jobs history table, said AutoSys TM jobs history table in electronic communication with said AutoSys TM jobs table, said AutoSys TM jobs history table comprising jobs change history for maintaining a record of the changes that occur in the AutoSys TM jobs table”, the Examiner isn’t clear what argument is being presented here.

For limitation “an AutoSys TM boxes table, said AutoSys TM boxes table in electronic communication with said AutoSys TM jobs table, said AutoSys TM boxes table comprising boxes information and boxes attribute values, said AutoSys TM boxes table for providing parameters for creating a box, updating a box and/or deleting a box, each box in said boxes table for containing said job”, Suri [0013] describes having “a box job, which is a container that holds a set of jobs”. Such a container is analogous to a table because it contains various parameters about the set of jobs. Such a container of jobs (i.e. box jobs) contains information for at least creating a box in order to hold the set of jobs.

For limitation “an AutoSys TM boxes history table, said AutoSys TM boxes history table in electronic communication with said AutoSys TM boxes table, said AutoSys TM boxes history table comprising boxes change history, said AutoSys TM boxes history table for maintaining a record of the changes that occur in the AutoSys TM boxes table”, the Examiner isn’t clear what argument is being presented here.

As to arguments towards Claim 2, it seems that the Applicant is questioning the motivation of combining Suri with Challagolla. 
Suri [Figure 1] discloses a jobs table with metadata about certain attributes. Challagolla [0034] describes a table that includes certain parameters of executable information (metadata). The combination of Suri and Challagolla provide parameters for executing a job. Both Suri and Challagolla are in the same field of endeavor of at least using data structures to execute a job. The reason to combine Suri and Challagolla is to provide metadata for a job in order to execute the job.

As to arguments towards Claim 7, the Applicant states that “the processor is further configured to use a job parameter type as an argument for inserting, updating or deleting a job from the one or more of the jobs table and the jobs history table” is not disclosed. The Examiner respectfully disagrees.
Suri [0040] discloses adding items to a code set. That is analogous to at least inserting code where “jobs [are] added to a code set.”

No further specific arguments are presented.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1 and 12 are s rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims describe a data structure with its elements without further utilizing the elements of the data structure in a meaningful way. In this instance, even with addition of hardware, the claims recite a mental process by which a data structure is described.

Generic computer hardware such as a processor, a medium, etc. does not overcome the 35 USC 101 rejection. Nor does the addition of generic computer hardware integrate the claim into a practical application because if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it still falls within the “Mental Processes” grouping of abstract ideas.
Dependent Claims 2-11 and 13-23 do not provide additional elements to integrate the data structure into a practical application or to amount to significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 7, 12, 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Suri (US Patent Application Publication 2018/0067980) in view of Barsness et al (US Patent Application Publication 2009/0043792).

Claim 1: Suri discloses a processor for processing a single script framework, the framework for generating a plurality of Job Information Language (JIL) files, each of said plurality of JIL files for use in one of a plurality of multiple environments, said processor communicatively coupled to a non-transitory computer-readable medium, wherein the processing device is configured for executing program code stored in the non-transitory computer-readable medium to perform operations using the framework, said processor configured to provide operations, said operations provided by the processor comprising comprising: an AutoSys.TM. jobs table comprising: 

jobs information; jobs attribute values [See at least a data structure as in Figure 1.]
said AutoSys.TM. jobs table for providing, based on the jobs information, the jobs attribute values and the SQL content, parameters to create a job, update a job and/or delete a job [0020]. [See at least updating of a dependency structure that lists jobs.]
an AutoSys.TM. boxes table, said AutoSys.TM. boxes table in electronic communication with said AutoSys.TM. jobs table, said AutoSys.TM. boxes table comprising boxes information and boxes attribute values, said AutoSys.TM. boxes table for providing parameters for creating a box, updating a box and/or deleting a box, each box in said boxes table for containing said job [0013, 0042].

Suri discloses an AutoSys table as described above, but Suri alone does not explicitly disclose the below limitations.
However, Barsness discloses:
Sequel (SQL) content to be run in AutoSys.TM. [Fig. 7, [0042]. [See at least a Query History Table that contains SQL queries. As for AutoSys environment, see at least Suri [0017].]
an AutoSys.TM. jobs history table, said AutoSys.TM. jobs history table in electronic communication with said AutoSys.TM. jobs table, said AutoSys.TM. jobs history table comprising jobs change history for maintaining a record of the changes that occur in the AutoSys.TM. jobs table [Fig. 7, [0042-0043]. [See at least a Query History Table that contains a history of queries (i.e jobs) that describe changes. As for AutoSys environment, see at least Suri [0017].]
an AutoSys.TM. boxes history table, said AutoSys.TM. boxes history table in electronic communication with said AutoSys.TM. boxes table, said AutoSys.TM. boxes history table comprising boxes change history, said AutoSys.TM. boxes history table for maintaining a record of the changes that occur in the AutoSys.TM. boxes table [Suri [0042, 0046] discloses box jobs and Barsness [0042-0043] discloses a history table to identify changes to data.]
As such, it would have been obvious for one of ordinary skill in the art before the effective mailing date to modify Suri with Barsness. One would have been motivated to do so in order to keep track of past processes. 
Claim 4: Suri as modified discloses processor of Claim 1 above and Suri further discloses an AutoSys.TM. job info file, said AutoSys.TM. job info file in electronic communication with the AutoSys.TM. jobs table, the AutoSys.TM. job info file for combining all records stored in the AutoSys.TM. jobs table and the AutoSys.TM. boxes table into one location in order to enable querying for jobs or boxes from the one location [0046]. [Box jobs are stored with info for all jobs.]
Claim 6: Suri as modified discloses the processor of Claim 1 above and Suri further discloses said AutoSys.TM. boxes table further comprises a feedback loop for using a first box to trigger a second box to run [0013]. [See at least execution of job dependencies.]
Claim 7: Suri as modified discloses the framework of Claim 1 above and Suri further discloses wherein the processor uses a job parameter type as an argument for inserting, updating or deleting a job from the one or more of the jobs table and the jobs history table [0040].
	Claim 12: A method for using a processor for processing a single script framework to generate a plurality of Job Information Language (JIL) files, each of said plurality of JIL files for use in one of a plurality of multiple environments, said processor communicatively coupled to a non-transitory computer-readable medium, wherein the processing device is configured for executing program code stored in the non-transitory computer-readable medium to perform operations according to a method, the method comprising:
providing, based on the jobs information, the jobs attribute values, parameters to create a job, update a job and/or delete a job, said providing using an AutoSys.TM. jobs table, the AutoSys.TM. jobs table comprising jobs information, jobs attribute values [Fig. 1, 0020]. [See at least a data structure as in Figure 1. Also, see at least updating of a dependency structure that lists jobs.]
providing parameters for creating a box, updating a box and/or deleting a box, each box in said boxes table for containing at least one of said jobs using an AutoSys.TM. boxes table, said AutoSys.TM. boxes table in electronic communication with said AutoSys.TM. jobs table, said AutoSys.TM. boxes table comprising boxes information and boxes attribute values [0013, 0042].

Suri discloses an AutoSys table as described above, but Suri alone does not explicitly disclose the below limitations.
However, Barsness discloses:
Sequel (SQL) content to be run [Fig. 7, [0042]. [See at least a Query History Table that contains SQL queries. As for AutoSys environment, see at least Suri [0017].]
maintaining a record of changes that occur in the AutoSys.TM. jobs table using an AutoSys.TM. jobs history table, said AutoSys.TM. jobs history table in electronic communication with said AutoSys.TM. jobs table, said AutoSys.TM. jobs history table comprising jobs change history [Fig. 7, [0042-0043]. [See at least a Query History Table that contains a history of queries (i.e jobs) that describe changes. As for AutoSys environment, see at least Suri [0017].]
maintaining a record of the changes that occur in the AutoSys.TM. boxes table using an AutoSys.TM. boxes history table, said AutoSys.TM. boxes history table in electronic communication with said AutoSys.TM. boxes table, said AutoSys.TM. boxes history table comprising boxes change history [Suri [0042, 0046] discloses box jobs and Barsness [0042-0043] discloses a history table to identify changes to data.]
As such, it would have been obvious for one of ordinary skill in the art before the effective mailing date to modify Suri with Barsness. One would have been motivated to do so in order to keep track of past processes.
Claim 15: Suri as modified discloses the method of Claim 12 above and Suri further discloses combining all records stored in the AutoSys.TM. jobs table and the AutoSys.TM. boxes table into one location in order to enable querying for jobs or boxes from the one location, said combining using an AutoSys.TM. job info file, said AutoSys.TM. job info file in electronic communication with the AutoSys.TM. jobs table [0046]. [Box jobs are stored with info for all jobs.]
Claim 17: Suri as modified discloses the method of Claim 12 above and Suri further discloses using feedback received from a first box stored in said AutoSys.TM. boxes table to trigger a second box to run [0013]. [See at least execution of job dependencies.]
Claim 18: Suri as modified discloses the method of Claim 12 above and Suri further discloses inserting, updating or deleting a job from the one or more of the jobs table and the jobs history table using a job parameter type as an argument [0040].


Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suri (US Patent Application Publication 2018/0067980) in view of Barsness et al (US Patent Application Publication 2009/0043792) and further in view of Challagolla et al (US Patent Application Publication 2019/0095506).

Claim 2: Suri as modified discloses the processor of Claim 1 above, but Suri alone does not explicitly disclose an AutoSys.TM. job parameters table, said AutoSys.TM. job parameters table in electronic communication with the AutoSys.TM. jobs table, the AutoSys.TM. job parameters table for providing a plurality of job parameters, said plurality of job parameters configured to enable one or more jobs stored in the AutoSys.TM. jobs table to be deployed in AutoSys.TM.
However, Challagolla [0034] discloses providing a parameters data structure.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective mailing date to modify Suri with Challagolla. One would have been motivated to do so in order to execute a job using particular metadata. 
Claim 3: Suri as modified discloses the framework of Claim 1 above, but Suri alone does not explicitly disclose an AutoSys.TM. file template, said AutoSys.TM. file template in electronic communication with the AutoSys.TM. jobs table, the AutoSys.TM. file template for providing a batch file name and a batch file command template, said batch file name and said batch file command template configured to develop a command line in the Job Information Language (JIL) file corresponding to a pre-determined job.
However, Challagolla [0034] discloses providing command line data used in running batch jobs. Suri [0013] also discloses using commands for jobs where jobs use JIL files (See at least Suri [0017]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective mailing date to modify Suri with Challagolla. One would have been motivated to do so in order to execute a job using particular metadata in a particular language. 
Claim 13: Suri as modified discloses the method of Claim 12 above, but Suri alone does not explicitly disclose providing a plurality of job parameters, said providing using an AutoSys.TM. job parameters table, said plurality of job parameters configured to enable one or more jobs stored in the AutoSys.TM. jobs table to be deployed in AutoSys.TM., said AutoSys.TM. job parameters table in electronic communication with the AutoSys.TM. jobs table.
However, Challagolla [0034] discloses providing a parameters data structure.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective mailing date to modify Suri with Challagolla. One would have been motivated to do so in order to execute a job using particular metadata. 
Claim 14: Suri as modified discloses the method of Claim 12 above, but Suri alone does not explicitly disclose developing a command line in the Job Information Language (JIL) file corresponding to a pre-determined job in an AutoSys.TM. file template, said developing using the AutoSys.TM. file template in electronic communication with the AutoSys.TM. jobs table.
However, Challagolla [0034] discloses providing command line data used in running jobs. Suri [0013] also discloses using commands for jobs where jobs use JIL files (See at least Suri [0017]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective mailing date to modify Suri with Challagolla. One would have been motivated to do so in order to execute a job using particular metadata in a particular language. 


Claims 10-11 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness et al (US Patent Application Publication 2009/0043792) and further in view of Challagolla et al (US Patent Application Publication 2019/0095506) and further in view of Vallala et al (US Patent Application Publication 2019/0213086).

Claim 10: Suri as modified discloses the processor of Claim 1 above, but Suri alone does not explicitly disclose wherein the processor is configured to remove a job that resides in the architecture, said removal being based on the name of the job. 
However, Vallala [0227] discloses removing a job based at least on the job ID (i.e. name).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective mailing date to modify Suri with Vallala. One would have been motivated to do so in order to remove a job that is either stopped or completed. 
Claim 11: Suri as modified discloses the processor of Claim 10 above and Vallala, for the same reasons as above, further discloses wherein the removal is configured to release the name of the removed job for use by a second job [0227].
Claim 22: Suri as modified discloses the framework of Claim 12 above, but Suri alone does not explicitly disclose removing a job that resides in the AutoSys.TM. jobs table, said removal being based on the name of the job.
However, Vallala [0227] discloses removing a job based at least on the job ID (i.e. name) and Suri [0013] discloses the AutoSys.TM. jobs table.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective mailing date to modify Suri with Vallala. One would have been motivated to do so in order to remove a job that is either stopped or completed. 
Claim 23: Suri as modified discloses the framework of Claim 22 above, and Vallala, for the same reasons as above, further discloses wherein the removal is configured to release the name of the removed job for use by a second job [0227].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163